640 F.2d 188
107 L.R.R.M. (BNA) 2204
Janice F. WATKINS, etc. et al., Appellants,v.UNITED STATES POSTAL SERVICE and William Haber, Appellees.
No. 80-1932.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 10, 1981.Decided Feb. 23, 1981.

Appeal from the United States District Court for the Eastern District of Missouri; John K. Regan, Judge.
Sheldon Weinhaus, Levin & Weinhaus, St. Louis, Mo., for appellants.
Stephen E. Alpern, Associate Gen. Counsel, United States Postal Service, Washington, D.C., D. Richard Froelke, Regional Labor Counsel, Gregg R. Sackrider, Asst. Regional Labor Counsel, United States Postal Service, Chicago, Ill., for appellees.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Plaintiff, a nonprobationary Postal Service employee, was suspended and discharged and an arbitration hearing on her grievance for suspension and discharge was scheduled.  The Postal Service, out of pique with the arbitrator for overruling its procedural objection to plaintiffs' efforts to tape record the hearing, refused to proceed and the arbitrator adjourned the hearing.  When a second arbitration hearing was ordered plaintiffs sued in the district court.  The district court dismissed the action and indicated that the parties should proceed expeditiously to arbitration.  Plaintiffs appealed and by order of October 16, 1980, this court refused to prohibit defendants from proceeding to an arbitration hearing and noted a hearing was scheduled.


2
The judgment of the district court is affirmed on the basis of the trial court's memorandum opinion dated October 21, 1980.